Citation Nr: 0920864	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disorder. 

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for residuals of a left 
ankle injury. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1980 to August 2000.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Anchorage Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A September 2007 rating 
decision granted service connection for a cervical spine and 
right ankle disorders and those issues are no longer on 
appeal.  In September 2008, the Veteran testified at a video 
conference hearing before the undersigned; a transcript of 
that hearing is of record.  During the video conference 
hearing, a 60-day extension was requested to provide the 
Veteran additional time to submit evidence.  In November 
2008, the Board granted the Veteran's attorney's motion for a 
60-day extension of time to submit additional evidence to 
support his claim.  In January 2009, the Board granted the 
Veteran's attorney's motion for a 90-day extension of time to 
submit additional evidence to support his claim.  In February 
2009, the Board granted the Veteran's attorney's motion for a 
60-day extension of time to submit additional evidence to 
support his claim.  

In September 2008, treatment records dated from September 
2003 to September 2008 from Alaska VA Healthcare System, a 
September 2006 initial evaluation report for rehabilitation 
services, statements from S. K. S., the Veteran, and the 
Veteran's spouse were associated with the claims file without 
a waiver of RO initial consideration of such evidence.  A 
governing regulation provides that when pertinent (emphasis 
added) evidence is submitted by an appellant without a waiver 
of RO consideration it must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC).  38 C.F.R. § 20.1304 (2008).  On review of the 
additional evidence received from September to April 2008, 
the Board finds that in part it is not new as it restated the 
Veteran's prior contentions, and consisted of duplicative 
treatment records considered in the September 2003 rating 
decision, the June 2005 statement of the case (SOC), and 
March 2008 supplemental statement of the case (SSOC); and in 
part it is not pertinent as it pertains to disabilities other 
than a thoracolumbar spine disability.  None of the 
additional evidence received is new evidence that pertains to 
the status of the thoracolumbar spine.  Consequently, it is 
not necessary for the Board to remand the matter on appeal 
for RO initial review of the additional evidence. 

The issues of entitlement to service connection for a right 
knee disorder, tinnitus and residuals of left ankle injury, 
and entitlement to an initial rating in excess of 10 percent 
for a left knee disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence of manifestations of  
a thoracolumbar spine disorder during service and no 
competent medical evidence of a current diagnosis of a 
thoracolumbar spine disorder.  


CONCLUSION OF LAW

A thoracolumbar spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A July 2003 letter, advised the Veteran of what evidence and 
information was necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The Veteran has 
had ample opportunity to supplement the record and to 
participate in the adjudicatory process following notice.  He 
has not alleged that notice was less than adequate.  The 
Veteran is not prejudiced by any notice deficiency, including 
in timing, earlier in the process.  Specifically, the Veteran 
did not receive timely notice regarding disability ratings or 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)).  As this decision denies service connection, 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration, and he is not 
prejudiced by such notice timing defect.

The Veteran's service treatment records (STRs) and his 
pertinent postservice treatment records have been secured.  
During his August 2008 video conference hearing, the Veteran 
appeared to allege that there might be outstanding treatment 
records.  He indicated that he had been seen by a civilian 
chiropractor at an area branch clinic at Camp Pendleton in 
the 90's and that the clinic records were kept separate from 
the battalion aid station records.  However, the Board notes 
that the Veteran also stated that he did not know whether any 
written record was made of this visit and a review of the 
STR's reveal that area branch clinic notes have already been 
included in the claims file.  He also testified that he 
received physical therapy for his back; however, it appears 
that such records have already been associated with the 
claims file.  There is no indication that any pertinent 
evidence that remains outstanding.  He was not afforded a VA 
examination as to this specific claim; however, the Board 
finds that a VA examination is not necessary.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court explained its 
interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the 
Veteran suffered an event, injury, or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The Court 
noted that the third prong of 38 C.F.R. § 3.159(C)(4) is a 
low "threshold" standard.

The above-listed factors as to when a VA examination is 
necessary are not shown, and even the "low threshold" 
standard is not met.  There is no postservice evidence of a 
diagnosis of chronic thoracolumbar spine disability for which 
service connection could be granted, furthermore complaints 
of chronic low back pain was not noted until 2006 nearly 6 
years after service, and there is no competent evidence 
suggesting there might be a nexus between a current 
thoracolumbar spine disability and the Veteran's service.  
Under these circumstances, an examination for a medical nexus 
opinion is not necessary.  38 C.F.R. §  3.159(c)(4); Duenas 
v. Principi, 18 Vet. App. 512 (2004).  VA's duty to assist is 
met.  It is not prejudicial to the Veteran for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).
II.  Factual Background

STR's, including periodic examinations; May 1984, November 
1987, and October 1988 re-enlistment examinations and reports 
of medical history; and a November 1999 retirement 
examination, are negative for complaints, treatment, or a 
diagnosis of a thoracolumbar spine disorder.   

Treatment records from Alaska VA Healthcare System dated from 
2003 to 2008 are negative for complaints, treatment, or 
findings of a thoracolumbar spine disorder. 

A September 2006 initial evaluation for rehabilitation 
services included a treatment diagnosis of cervical spine 
degenerative disk disease and low back pain.  

March 2007 to June 1007 treatment records from Comprehensive 
Pain Management reported that the Veteran had chronic 
cervical and low back pain.  

During his September 2008 video conference hearing, the 
Veteran testified that he injured his back in the middle of 
1990 when he slammed his back against the wall while 
practicing for intramural sports.  He saw a civilian 
chiropractor.  He wasn't sure if a record was made of this 
visit.  He indicated that he went to a physical therapist for 
his low back two to three years ago.  

In an undated statement, S. K. S. indicated that he or she 
knew the Veteran from 1996 to 2000.  S. K. S. noted that the 
Veteran stated a few times that his back hurt.  

In an October 2008 statement, the Veteran's spouse stated 
that since retiring in 2000, the Veteran's back has bothered 
him.  His back pain was ongoing, recurring, and getting 
worse.  

III.  Criteria and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

For certain chronic diseases (including arthritis), a 
presumption of service connection arises if such disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for malignant tumors is one year. 38 C.F.R. §§ 3.307, 
3.309. 

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).

Here, the Board notes that mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Private post service 
treatment records associated with the claims file reveal that 
the Veteran had complaints of low back pain in September 2006 
and again in 2007.  While he was diagnosed with cervical 
spine degenerative disk disease, no diagnosis for his 
thoracolumbar spine was provided at the time.  

In this case, the medical evidence of record does not reveal 
a diagnosed disability of the thoracolumbar spine.  The 
Veteran's complaints consist of complaints of low back pain 
and tension.  The Board notes that mere pain, alone, without 
a diagnosed or identifiable underlying malady or condition 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
a diagnosed low back disability, service connection is not 
warranted.

The Board is mindful of the Veteran's assertion that he 
currently suffers from a thoracolumbar spine disability due 
to service.  The Board acknowledges that he is competent to 
give evidence about what he experienced; i.e., that he had 
thoracolumbar spine pain since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran is 
not competent to testify that he developed a current 
thoracolumbar spine disability from an event or injury in 
service, including an alleged sports injury.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In summary, while the Veteran is certainly competent to 
testify as to the fact he had injuries and to symptoms, such 
as thoracolumbar spine pain or tension, which are non-medical 
in nature, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

The Board finds that the Veteran's own assertions as to the 
presence of his claimed thoracolumbar spine disability or its 
etiology has no probative value.  Furthermore, the Veteran's 
report of having chronic thoracolumbar pain since service was 
inconsistent with his STR's.  STR's were negative for any 
complaints, treatment, or findings of residuals of a 
thoracolumbar spine injury or a thoracolumbar spine disorder.  
The Board is of the opinion that the contemporaneous STR's 
which weigh heavily against the claim had greater probative 
value than the Veteran's reported history many years later.  
The STR's were a record of objective examination, while the 
history reported to VA and to the Veteran's doctors were 
potentially biased by the possibility of monetary gain.  
Moreover, the fact that the STR's were prepared at the 
crucial time (i.e. while the Veteran was still in service), 
give the STR's greater evidentiary value than a recollection 
made many years later based on a potentially faulty memory. 
Therefore, the Board finds those recent assertions by the 
Veteran to not be credible.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a thoracolumbar spine 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as there is a preponderance of the 
evidence that weighs against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  Likewise, the Board notes that Congress has 
specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  See 38 U.S.C.A. § 1131.  In the absence of proof of 
a thoracolumbar spine disability, the claim of service 
connection for a thoracolumbar disability may not be granted.  
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for a thoracolumbar spine 
disorder is denied.  


REMAND

It appears that pertinent medical records remain outstanding.  
During his September 2008 video conference hearing, the 
Veteran indicated that a VA doctor looked at his right knee 
and told him that his right knee disability might be related 
to his service-connected left knee disability.  At the same 
time, the Veteran indicated that another doctor may have 
indicated a possibility that the left ankle was due to the 
left knee condition.  He also stated the arthroscopic surgery 
was discussed regarding his left knee.  Subsequently, in an 
April 2009 statement, the Veteran stated that he recently was 
treated for complaints of tinnitus at VA.  He also indicated 
that since his September 2008 video conference hearing, a 
nurse practitioner told him that his activities on the riffle 
team and flight line very likely could have caused his 
tinnitus.  As such treatment records and opinions may have an 
impact on the Veteran's claims, have not been associated, and 
VA records are constructively of record, they must be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this case, Veteran has indicated that he suffered acoustic 
trauma due to noise while serving on active duty.  The Board 
also notes that the Veteran has indicated that he has had 
tinnitus since his discharge from service.  In this regard, 
the Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, as the Veteran has reported that he incurred 
tinnitus during service and has experienced symptoms of this 
condition since service, an observation which he is competent 
to make, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
VA examination to determine whether he has a tinnitus 
disability, if so, whether it was caused or aggravated by his 
active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

The Veteran's initial contentions with respect to his claim 
of service connection for a right knee and left ankle 
disorders were that such disorders were directly related to 
an event or injury in service.  More recently, during his 
September 2008 video conference hearing, he indicated that 
his right knee and left ankle disorders were secondary to his 
service-connected left knee.  In Schroeder v. West, the 
Federal Circuit concluded that a "claim" should be defined 
broadly as an application for benefits for a current 
disability. 212 F.3d 1265, 1269 (Fed. Cir. 2000); see also 
Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  The 
Court applied this definition of a "claim" in Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), holding that "direct 
and presumptive service connection are, by definition, two 
means (i.e. two theories) by which to reach the same end, 
namely service connection," and that it therefore "follows 
logically that the appellant, in seeking service connection 
... did not file two separate claims" but rather one claim. 
Id.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the 
Court held that although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  
Consequently, a remand is necessary in order for the agency 
of original jurisdiction to adjudicate the Veteran's claims 
under both a direct and secondary theory of entitlement.

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service- 
connected disability, or when aggravation of a nonservice-
connected disorder is found to be proximately due to or the 
result of a service-connected disability. 38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

In light of the October 2003 rating decision, which granted 
service connection for a left knee disorder, it is necessary 
to obtain an opinion regarding the causal relationship if 
any, between the Veteran's left knee disorder and any current 
right knee and left ankle disabilities.

During his September 2008 video conference hearing, the 
Veteran indicated that he now used a walking stick due to his 
left knee disorder and that the possibility of arthroscopic 
surgery on his left knee was discussed during his most recent 
treatment.  As the Veteran has indicated that his left knee 
disorder has increased in severity since his last VA 
examination in February 2008, a VA examination is necessary 
to address the current severity of the disability.  These 
recent medical findings are essential to the adjudication of 
his claim for increase.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992), citing to Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (fulfillment of VA's duty to assist in a 
case involving a claim for higher rating include the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one); Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (The Board must consider other potentially 
applicable regulations governing VA benefits, whether or not 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disabilities in reaching its 
decision).

The Board notes that the Veteran received a VCAA letter in 
July 2003 pertaining to direct service connection.  This 
letter did not inform the Veteran of the requirements of 
secondary service connection as the secondary theory of 
entitlement was advanced after the Veteran's claim was 
certified to the Board.  On remand, the Veteran should be 
provided with notice of the information and evidence 
necessary to establish entitlement to service connection on a 
secondary basis.



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
advising him of the evidence necessary to 
substantiate a claim for service 
connection on a secondary basis. This 
letter should advise the Veteran of what 
information and evidence VA will assist 
him in obtaining and what information and 
evidence VA will attempt to obtain on his 
behalf.

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his 
tinnitus, left ankle, and bilateral knee 
disabilities since his separation from 
service, then secure complete clinical 
records of all such evaluations and/or 
treatment from the sources identified, 
specifically including but not limited to, 
records of any evaluation or treatment the 
Veteran received at VA treatment 
facilities in Ohio and Anchorage and on 
Elmendorf Air Force Base, as well as any 
documented medical opinions suggesting a 
relationship between the claimed 
disabilities and service or to the 
service-connected left knee disability.  
If any records sought are unavailable, the 
Veteran and his representative should be 
so notified.

3.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran currently has tinnitus.  If so, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's tinnitus condition was incurred 
in or aggravated by a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinions 
provided.

4.  Schedule the Veteran for a VA 
orthopedic examination.  The claims folder 
should be provided to the examiner for 
review prior to the examination, and the 
examiner should indicate in the 
examination report that the claims folder 
was reviewed.  Following a thorough 
examination, the examiner should diagnose 
any current disabilities of the left 
ankle, right knee, and left knee.  The 
examiner should provide an opinion 
regarding the following:

a.  Whether it is at least as likely as 
not (50 percent or greater likelihood) 
that a left ankle disability is 
proximately due to, the result of, or 
aggravated by the Veteran's service or his 
service-connected left knee disability.  
If the examiner determines that a left 
ankle disability has been aggravated by 
the service-connected left knee 
disability, the examiner should report the 
baseline level of severity of the left 
ankle disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2008).  The examiner should provide a 
detailed rationale for the opinion 
expressed.

b.  Whether it is at least as likely as 
not (50 percent or greater likelihood) 
that a right knee disability is 
proximately due to, the result of, or 
aggravated by the Veteran's service or his 
service-connected left knee disability.  
If the examiner determines that a right 
knee disability has been aggravated by the 
service-connected left knee disability, 
the examiner should report the baseline 
level of severity of the right knee 
disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2008).  The examiner should provide a 
detailed rationale for the opinion 
expressed.

c.  The examiner should also determine the 
current severity of the Veteran's service-
connected left knee disability.  Any 
indicated tests or studies should be 
completed.  The tests and studies should 
specifically included active and passive 
ranges of motion of the left knee, and the 
examiner should note whether there are 
additional restrictions due to pain, or on 
use.  The examiner should specifically 
indicate whether there is any arthritis in 
the knee. The examiner should also 
specifically note whether there is 
instability or subluxation, and the degree 
of any such found.

5.  Then, readjudicate the claims.  If any 
of the benefits sought on appeal remains 
denied, the Veteran should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


